UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4212


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VANESSA   RUIZ,   a/k/a   Vanessa   Cruz,   a/k/a   Cynthia   Vanessa
Mendez,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cr-00542-AMD-3)


Submitted:    October 14, 2008              Decided:   November 3, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Kwame J. Manley, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vanessa     Ruiz    pled      guilty,     pursuant      to    a    plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute cocaine and cocaine base, in violation

of 21 U.S.C. § 846 (2000).            The district court sentenced Ruiz to

120 months’ imprisonment.             Ruiz appeals, contending that the

district court’s imposition of the statutory minimum sentence

was improper because the court erroneously denied a sentencing

reduction    under    the    safety    valve.     See    18   U.S.C.     § 3553(f)

(2000); U.S. Sentencing Guidelines Manual (USSG) § 5C1.2 (2006).

Finding no error, we affirm.

            The safety valve requires a district court to impose a

sentence within the applicable guideline range without regard to

any   statutory      minimum    sentence     if   a     defendant    meets      five

requirements.     See 18 U.S.C. § 3553(f).              The requirements are:

(1) the defendant has no more than one criminal history point,

(2) the defendant did not use violence or credible threats of

violence or possess a firearm in connection with the offense,

(3)   the   offense    did   not   result    in   death    or   serious       bodily

injury, (4) the defendant was not an organizer or leader of

others in the offense, and (5) the defendant provided truthful

information to the government concerning the crime.                      Id.    The

burden is on the defendant to prove that all five safety-valve

requirements have been met.            United States v. Beltran-Ortiz, 91

                                         2
F.3d     665,    669       (4th   Cir.   1996).            The   district       court’s

determination of whether a defendant satisfied the safety-valve

requirements is a question of fact reviewed for clear error.

United States v. Wilson, 114 F.3d 429, 432 (4th Cir. 1997).

             Ruiz      was    assigned       five     criminal       history    points,

thereby removing her from eligibility under § 3553(f).                         Although

Ruiz alleges that her prior state court conviction for marijuana

possession      was    a   part   of   the    present      federal    conspiracy     for

cocaine distribution, she has offered no evidence in support of

that allegation.             Tellingly, Ruiz’s prior conviction occurred

several months before the present conspiracy began.                             Despite

Ruiz’s argument, then, that the state and federal convictions

were related because both involved “illegal” “Spanish speaking”

“Hispanics,” it is readily apparent that the convictions were

separated by time, drug type, and activity.                      Accordingly, the

district court did not clearly err in finding that Ruiz’s prior

state conviction was not part of the same course of conduct or

common    scheme      or   plan   as   the       federal   conspiracy.         See   USSG

§ 1B1.3(a)(2).         Because the court’s denial of the safety-valve

reduction below the statutory minimum on this basis was proper,

we affirm the district court’s judgment.                    We dispense with oral

argument because the facts and legal contentions are adequately




                                             3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4